February 7, 1912.
Upon the consideration of the motion to dismiss the appeal it is ordered that the motion be refused. The Court will not dismiss an appeal merely because the stenographer has lost the notes of testimony. If the appellant is not able to comply with the demands of the respondent in making up the case and they cannot make up an agreed case, the remedy of the parties is to apply to the Circuit Judge under the statutes and rules of the Court to settle the case.
In this instance the time of the respondents to serve amendments to the proposed case has already elapsed, but under the circumstances it is ordered that the respondents have four days in which to serve their amendments to the proposed case, and that the matter proceed thereafter regularly under the statutes and rules of the Court.
Time for serving proposed amendments extended ten days. *Page 352